97 S.E.2d 442 (1957)
246 N.C. 118
STATE
v.
Howard SMITH.
No. 437.
Supreme Court of North Carolina.
April 17, 1957.
*443 George B. Patton, Atty. Gen., T. W. Bruton, Asst. Atty. Gen., for the State.
Griffin & Grimes, Raleigh, for defendant, appellant.
PER CURIAM.
The warrant is fatally defective in that it does not charge that defendant wilfully neglected or refused to support and maintain his illegitimate child, an essential allegation in a criminal prosecution under G.S. § 49-2; and, as frankly conceded by the Attorney-General, the *444 judgment must be arrested on authority of State v. Coppedge, 244 N.C. 590, 94 S.E.2d 569, and cases cited therein.
However, the statute, as interpreted by this Court, creates a continuing offense. State v. Coppedge, supra, and cases cited therein.
As to the significance of the finding made July 2, 1953, in the Domestic Relations Court, that "this defendant is the father of Leonard Lee Jones," see State v. Clonch, 242 N.C. 760, 89 S.E.2d 469, and State v. Robinson, 245 N.C. 10, 15, 95 S.E.2d 126.
Judgment arrested.